In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Schmidt, J.), dated February 4, 2003, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that she did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
The defendants’ motion for summary judgment was supported only by an attorney’s affirmation, bills of particulars, the plaintiff’s deposition testimony, and a New York Law Journal article concerning a prior personal injury action involving the plaintiff. The defendants did not submit the plaintiffs medical records, nor did they submit any medical expert evidence of their own. Accordingly, the defendants failed to establish a prima facie case that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject motor vehicle accident (see Feratovic v Lun Wah, 284 AD2d 368 [2001]; Akujuo v USA Truck, 227 AD2d 360 [1996] ). Thus, the Supreme Court erred in granting the defendants’ motion for summary judgment. Altman, J.P., Krausman, Goldstein and Mastro, JJ., concur.